Citation Nr: 1443071	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  13-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

(The appeal for entitlement to nonservice-connected pension is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO) which denied service connection for bilateral hearing loss and for an acquired psychiatric disorder, and denied a TDIU.  

The Veteran testified at a July 2014 video conference hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Audiometric testing completed during a May 2012 VA examination shows that the Veteran did not have a hearing loss disability for VA purposes.  The Veteran contends, in June 2014 Board hearing testimony, that his hearing loss has worsened since his last examination.  Accordingly, in order to afford the Veteran every benefit of the doubt, the Board finds that a remand for a new VA examination is warranted to assess the current severity of his hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain. 38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2013).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3). Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

The Veteran contends that his currently diagnosed acquired psychiatric disability, to include depression and anxiety, was incurred in service, and he testified that while he did not seek any treatment in service, psychiatric symptoms have been present since service.  The Veteran submitted an August 2013 opinion from a private psychologist, Dr. Z., indicating that incidents in service played a main contributory role in the Veteran's current depression and anxiety.   

Service treatment records are not available in this case, and are shown to have been destroyed in a fire.  However, the record indicates that the Veteran had 20 years of service with the Army Reserves, retiring in 2003.  Reserves service treatment records have not been associated with the record.  Because the Veteran reported that psychiatric symptoms have been present since service separation in 1976, the Board finds that a remand is required to obtain any outstanding Reserves service treatment records and to associate them with the claims file.  The Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In the August 2013 psychological evaluation, Dr. Z. stated that the Veteran was initially evaluated by Dr. S.E. in 2005, and was given the diagnosis of adjustment disorder with depressive features.  Dr. S.E.'s evaluation does not appear to be of record; accordingly, the Board finds that a remand for that evaluation is warranted. 

While Dr. Z. related the Veteran's current psychiatric disorder to service in an August 2013 opinion, it appears that the opinion is based primarily on the Veteran's own reported psychiatric history, and not a review of the entire medical record.  Significantly, SSA medical records and VA medical records, which identify psychiatric treatment since 2010, tend to relate the Veteran's depression and anxiety to his ongoing medical problems, and in a January 2010 VA Intake Assessment/Mental Health Initial Evaluation, the Veteran reported that his period of service was unremarkable, contrary to lay reports made in conjunction with his claim for compensation.  Accordingly, the Board finds that after all available evidence has been associated with the record, a remand for a VA psychiatric examination is necessary to address the etiology of the Veteran's currently diagnosed acquired psychiatric disorder, based on a review of the entire record.

As a determination on the issues of service connection for hearing loss and an acquired psychiatric disorder could substantially affect the TDIU claim on appeal, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board's determination as to the TDIU claim currently on appeal must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify through official sources periods of active duty for training ("ADT") and inactive duty for training ("IADT") performed by the Veteran while serving with the Army Reserves between 1976 to 2003.  This should include, but is not limited to, contacting the National Personnel Records Center ("NPRC") to verify all the Veteran's dates of Reserves Service. 

2.  The AOJ should obtain any outstanding Reserves service treatment records from the Veteran's period of service with the Army Reserves and should associate them with the claims file. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the Veteran's claims file

3.  The AOJ should request that the Veteran identify any relevant psychiatric treatment, to include a 2005 psychological evaluation by Dr. S.E. noted in the record.   After securing the necessary release, the AOJ should obtain any identified private treatment records.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  

4.  The AOJ should refer the case for an updated VA audiological examination to determine the current severity of the Veteran's claimed hearing loss disability.  All indicated tests should be performed and the findings reported in detail.  An additional medical opinion is not required.  
 
5.  After all available records have been associated with the record, the AOJ should refer the case for a VA psychiatric examination to address the etiology of a currently diagnosed psychiatric disorder.  The record must be made available to the examiner for review.  The VA examiner must review any additional evidence associated with the claims file, to include any additional Army Reserves service treatment records, any additional psychiatric treatment records, and Dr. Z.'s August 2013 private evaluation.  All indicated tests should be performed and the findings reported in detail. 

The examiner should identify all currently diagnosed psychiatric disorders, and state, based on the available evidence, whether it is at least as likely as not that such disorder was incurred in service, or during a period of active duty for training.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record.  

6.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



